UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

 

 

 

 

 

 

 

wee ee ee ee ee ert xX
KINGSTOWN CAPITAL MANAGEMENT, L.P.; :
KINGSTOWN PARTNERS MASTER LTD.;
KINGSTOWN PARTNERS II, L.P.; KTOWN, LP; : 19cv3170 (DLC)
KINGSTOWN CAPITAL PARTNERS LLC; :
INVESTHOLD LTD; and VERALI LIMITED, ORDER
Plaintiffs,
-Vqr
RADOVAN VITEK; CPI PROPERTY GROUP, verre
S.A.; J&T BANKA, A.S.; POSTOVA BANKA, : ~ oer —— |
Ho SL
A.S.; JAN GERNER; MILADA MALA; JEAN- USDC SDNY :
fy 4 eee, .
FRANCOIS OTT; LUMIR SAFRANEK; PAVEL DOCUMES: ul
SPANO; and JULIUS STRAPEK, io
Defendants. : i
: Li
ee ee ee ee rrr x

DENISE COTE, District Judge:

On September 10, 2019, each of the defendants except Lumir
Safranek (“Safranek”), who had not yet been served, filed
motions to dismiss the complaint pursuant to, inter alia, Rules
12(b) (1), (2), (3), and (6), Fed, R. Civ. P. Following service,
Safranek timely filed his motion to dismiss on November 6. On
November 22, the plaintiffs filed an amended complaint.

Accordingly, it is hereby

 
ORDERED that each of the defendants’ September 10 and

November 6 motions shall be terminated as moot.

SO ORDERED:

Dated: New York, New York
November 26, 2019

thc. De

DENISE COTE
United Statés District Judge

 
